DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The amendment filed on 8/19/2022, responding to the office action mailed on 5/20/2022, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action is claims 1-3, 5-10 and 12-20.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 20, line 1, the limitation of “claim 18” should be corrected into “claim 19”.

Allowable Subject Matter
Claims 1-3, 5-10 and 12-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-3 and 5-9 are allowed because the prior art of record, US 2018/0174642, neither anticipates nor render obvious the limitations of the base claims 1 that recite “separation pillars that provide lateral isolation between gates of only devices on the first deck and the second deck such that pass gates of adjacent SRAM bit cells in the third deck can share a common gate” in combination with other elements of the base claims 1.

Claims 10 and 12-18 are allowed because the prior art of record, US 2018/0174642 in view of US 2019/0006424, neither anticipates nor render obvious the limitations of the base claims 10 that recite “separation pillars that provide lateral isolation between gates of only devices on the second deck and the third deck such that pass gates of adjacent SRAM bit cells in the first deck can share a common gate” in combination with other elements of the base claims 10.

Claims 19-20 are allowed because the prior art of record, US 2018/0174642 in view of US 2019/0006424, neither anticipates nor render obvious the limitations of the base claims 19 that recite “forming separation pillars that provide lateral isolation between gates of only devices on the second deck and the third deck such that pass gates of adjacent SRAM bit cells in the third deck can share a common gate” in combination with other elements of the base claims 19.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TONG-HO KIM/Primary Examiner, Art Unit 2811